Citation Nr: 0826435	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  07-03 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
hemorrhoids prior to June 1, 2004.

2.  Entitlement to a disability rating in excess of 10 
percent for hemorrhoids since June 1, 2004.

3.  Entitlement to an initial disability rating in excess of 
30 percent for impairment of sphincter control.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran, the veteran's wife
ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1967 
to August 1969. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from two rating decisions, dated in March 2005 and December 
2005, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

As support of his claim for a higher disability rating for 
hemorrhoidal disease, the veteran and his wife testified at a 
hearing before RO personnel in July 2005.  The Board notes 
that the veteran requested another hearing before RO 
personnel in his August 2005 substantive appeal (VA Form 9), 
but subsequently canceled that hearing in December 2006.  


FINDINGS OF FACT

1.  Prior to June 1, 2004, there was no evidence of large or 
thrombotic and irreducible hemorrhoids, with excessive 
redundant tissue and frequent recurrences. 

2.  Since June 1, 2004, there is evidence of large or 
thrombotic and irreducible hemorrhoids, with excessive 
redundant tissue and frequent recurrences, but no evidence of 
persistent bleeding, secondary anemia, or fissures.

3.  The objective evidence of record with regard to service-
connected impairment of anal sphincter control, is negative 
for extensive rectal leakage, fairly frequent involuntary 
bowel movements, or complete loss of sphincter control.  



CONCLUSIONS OF LAW

1.  Prior to June 1, 2004, the criteria for a compensable 
disability rating for hemorrhoids have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1-4.7, 4.21, 4.31, 4.114, Diagnostic 
Code 7336 (2007).   

2.  Since June 1, 2004, the criteria for a disability rating 
in excess of 10 percent for hemorrhoids have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.21, 4.30, 4.114, 
Diagnostic Code 7336.

3.  The criteria for an initial disability rating in excess 
of 30 percent for impairment of sphincter control have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.21, 4.114, 
Diagnostic Code 7332.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of VCAA letters from the RO to the veteran dated in August 
2004 and August 2005.  These letters effectively satisfied 
the notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by 
(1) informing the veteran about the information and evidence 
not of record that was necessary to substantiate his claim, 
(2) informing the veteran about the information and evidence 
the VA would seek to provide, and (3) informing the veteran 
about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until March 2006, after the rating decisions on 
appeal; thus, there is a timing error as to the additional 
VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, additional VCAA notice, including Dingess notice, was 
provided after issuance of the initial AOJ decisions in March 
2005 and December 2005.  However, both the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) and the Court have since further clarified that the VA 
can provide additional necessary notice subsequent to the 
initial AOJ adjudication, with a subsequent readjudication of 
the claim, so that the essential fairness of the 
adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV) (holding that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, for the veteran's claim regarding impairment of 
sphincter control, after initially providing VCAA notice in 
August 2005, followed by subsequent Dingess notice in March 
2006, the RO readjudicated the claim in a January 2007 SOC.  
Thus, the timing defect in the notice has been rectified for 
that claim.

As for the veteran's claim regarding his hemorrhoids, 
although the RO provided additional VCAA notice in March 
2006, it failed to readjudicate the claim by way of a 
subsequent SSOC.  Thus, in essence, based on the above case 
law, the timing defect in VCAA notice for this claim was not 
rectified.  Regardless, the Court recently held that the 
failure of the claimant to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication or render the error harmless.  Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).  Here, the veteran 
did not submit any additional pertinent evidence regarding 
his hemorrhoidal disease claim following the additional VCAA 
notice.  Therefore, the absence of a subsequent SSOC after 
the March 2006 notice is not prejudicial because the result 
of such a readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Medrano, 21 Vet. App. at 173.  It follows that 
a prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), is simply not warranted here.

The Board also notes that the veteran's claim for a higher 
initial rating for sphincter control stems from an initial 
rating assignment.  In this regard, the Court has held that 
an appellant's filing of a notice of disagreement (NOD) 
regarding an initial disability rating or effective date, 
such as the case here, does not trigger additional 38 
U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court 
has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective 
date has been determined would essentially render 38 U.S.C.A. 
§§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess at 491, 493, 500-501.

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If, as here, this did not occur until 
after that date, the veteran is entitled to pre-decisional 
notice concerning all elements of his claim, including the 
downstream disability rating and effective date elements.  
Moreover, if he did not receive this notice, for whatever 
reason, it is VA's obligation to explain why the lack of 
notice is not prejudicial - i.e., harmless - error.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, No. 05-0876 (U.S. Vet. App. May 19, 2008), that where 
a service connection claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream initial rating and effective date 
elements.  The Court added that its decision was consistent 
with its prior decisions in Dingess, Dunlap, and Sanders, 
supra.  In this regard, the Court emphasized its holding in 
Dingess that "once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  
Thereafter, once a NOD has been filed, only the notice 
requirements for rating decisions and SOCs described within 
38 U.S.C.A. §§ 5104 and 7105 control as to further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id. 

In any event, the veteran in this case does not contend, nor 
does the evidence show, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  The RO provided the veteran with downstream 
Dingess notice pertaining to the disability rating and 
effective date elements of his higher initial rating claim in 
August 2005 and March 2006, with subsequent readjudication of 
his claim in January 2007.  Further, after the veteran filed 
a NOD as to a higher initial rating for his sphincter control 
impairment, the additional notice requirements described 
within 38 U.S.C.A. §§ 5103 and 7105 were met by January 2007 
SOC.  Specifically, this document provided the veteran with a 
summary of the pertinent evidence as to his claim for a 
higher initial rating, a citation to the pertinent laws and 
regulations governing a higher rating for his sphincter 
control impairment, and a summary of the reasons and bases 
for the RO's decision to deny a higher rating for his 
sphincter control impairment.  Moreover, actual knowledge was 
shown by the veteran in his NOD and Form 9 as to the criteria 
for a higher rating for impairment of sphincter control.  
Consequently, the veteran has not met his burden of 
establishing any prejudice as to notice provided for the 
downstream initial rating and effective date elements of his 
claim.

In addition, as to his increased rating claim for 
hemorrhoids, another content error exists in that the VCAA 
notice of record is not compliant with the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vasquez, the Court recently held that, at a minimum, a 
38 U.S.C.A. § 5103(a) notice requires that the Secretary 
notify the claimant that, to substantiate such a claim,

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Here, the August 2004 VCAA and March 2006 Dingess notice 
letters of record show compliance with Vazquez-Flores 
elements 3 and 4, as listed above.  However, the claims 
folder contains no VCAA notice letter of record that 
addresses the first Vazquez-Flores element concerning the 
specific medical or lay evidence that the veteran must 
provide, or ask the Secretary to obtain, to demonstrate a 
worsening or increase in the severity of his disability and 
the effect that worsening has on the veteran's employment and 
daily life.  There was also no VCAA notice discussing the 
criteria for a higher rating under Diagnostic Code 7336 for 
hemorrhoids.  

In this regard, in Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the Federal Circuit Court held that any 
VCAA error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any 
element of a claim, is presumed prejudicial.  Further, VA, 
not the veteran, has the burden of rebutting this presumption 
by showing that the error was not prejudicial to the veteran 
in that it does not affect the essential fairness of the 
adjudication.  See id.  To do this, VA must demonstrate that 
(1) any defect was cured by actual knowledge on the part of 
the claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.")); (2) a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) a benefit could not have been awarded as a 
matter of law.  

In this vein, the veteran here has provided several 
statements throughout the course of the appeal regarding the 
specific symptomatology of his hemorrhoidal disease, 
including frequency of bowel movements, fecal leakage, rectal 
bleeding, and pain; and the effect these symptoms have had on 
his ability to work, his daily life, and his relationship 
with his wife.  See, e.g., VA examination reports dated in 
November 2004, November 2005, September 2006, and January 
2007; RO hearing testimony dated in July 2005; VA treatment 
records dated from August 2004 to December 2004 and June to 
September 2005.  Therefore, any content defect was cured by 
the actual knowledge of the veteran as to the symptoms 
required for a higher rating for hemorrhoids.  Moreover, the 
veteran was notified of the criteria for a higher rating for 
hemorrhoids by way of an August 2005 SOC and a December 2005 
SSOC, such that a reasonable person should have been aware of 
the criteria.  In short, the content error here does not 
affect the essential fairness of adjudication of this case, 
and is not prejudicial. 

With respect to the duty to assist, the veteran's VA 
treatment records throughout the relevant time period have 
been associated with the claims folder.  Moreover, extensive 
private medical evidence has been associated with the claims 
folder.  The VA also has provided the veteran with several VA 
examinations in connection with his claims.  Finally, the 
veteran has provided hearing testimony and personal 
statements.  Thus, there is no indication that any additional 
evidence remains outstanding, and the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Analysis for Hemorrhoids

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court recently held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the veteran's disability 
has been more severe than at others.  

In this case, prior to June 1, 2004, the veteran's service-
connected hemorrhoidal disease was rated as 0 percent 
disabling under Diagnostic Code 7336.  38 C.F.R. § 4.114.  
Since June 1, 2004, the disability rating was increased to 10 
percent under the same diagnostic code.  Id.  The veteran 
appealed the RO's continuation of this disability rating in 
its March 2005 rating decision, in which the RO also assigned 
a temporary total disability rating for the period of April 
29, 2004 to June 1, 2004.  
See 38 C.F.R. § 4.30.  The temporary 100 percent rating is 
not a subject of the current appeal.  

Under Diagnostic Code 7336, a noncompensable rating for 
hemorrhoids is warranted with mild or moderate hemorrhoids.  
A 10 percent rating is in order when there are large or 
thrombotic hemorrhoids that are irreducible, with excessive 
redundant tissue and frequent recurrences.  A maximum 20 
percent rating requires hemorrhoids with symptoms of 
persistent bleeding, secondary anemia, and fissures.  38 
C.F.R. § 4.114.

A review of the evidence of record finds no support for the 
veteran's claim to a compensable disability rating for 
hemorrhoids for the period prior to June 1, 2004.  38 C.F.R. 
§ 4.7.  Specifically, evidence prior to June 1, 2004 shows 
minimal complaint and treatment of hemorrhoids.  See VA 
medical records dated in October 2002, March 2003, March 
2004, and April 2004.  In fact, during treatment by the VA in 
April 2003, the veteran indicated that he had not been 
treated for hemorrhoids since 1999.  See VA treatment record 
dated in April 2003.  Further, the veteran underwent banding 
of his internal hemorrhoids in April 2004 as treatment for 
his hemorrhoids.  Thus, the overall evidence shows that prior 
to June 1, 2004, there was no record of symptoms consistent 
with a compensable disability rating, that is, there were no 
symptoms of large or thrombotic and irreducible hemorrhoids, 
with excessive redundant tissue and frequent recurrences.  
The Board thus finds that the preponderance of the evidence 
is against a compensable disability rating for hemorrhoids 
during this period.  38 C.F.R. § 4.3.

As for the period since June 1, 2004, the Board finds that 
the evidence of record also does not warrant a disability 
rating in excess of 10 percent.  38 C.F.R. § 4.7.  
Specifically, although the veteran complained of persistent 
pain and bleeding with bowel movements that require him to 
wear and change pads in his underwear daily, of fecal 
leakage, and of burning and itching sensations, VA 
examination of his anus and rectum do not support the 
veteran's subjective complaints.  See, e.g.,  VA treatment 
records dated in August 2004, September 2004, and September 
2006.  In particular, VA examinations conducted in November 
2004, November 2005, September 2006, and January 2007 found 
no evidence of colostomy, anemia secondary to hemorrhoids, 
fissures, bleeding, or fecal leakage.  In addition, these 
examination reports indicate evidence of non-thrombosed 
hemorrhoids, normal-sized anus and rectum, and good internal 
and external sphincter tone.  Further, in contradiction to 
the veteran's assertion that he wears pads daily due to 
persistent bleeding, the September 2006 VA examiner noted 
that the veteran was not wearing a pad the day of the 
examination.  Overall, the objective medical evidence does 
not bear out the veteran's subjective complaints regarding 
his hemorrhoidal disease.  Accordingly, the Board finds that 
for the period since June 1, 2004, the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for hemorrhoids.  38 C.F.R. § 4.3.  

Analysis for Sphincter Control

The Board now turns to the veteran's claim for an initial 
disability rating in excess of 30 percent for impairment of 
sphincter control.  For claims involving an initial rating 
assignment, as the case here, Board is required to evaluate 
all the evidence of record reflecting the period of time 
between the effective date of the initial grant of 
service connection (here, July 15, 2005) until the present.  
This could result in "staged ratings" based upon the facts 
found during the period in question.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  That is to say, the Board must 
consider whether there have been times since the effective 
date of the veteran's award when his disability has been more 
severe than at others.  See again Fenderson, 
12 Vet. App. at 125-26.  

Here, the RO initially granted service connection for the 
veteran's impairment of sphincter control as secondary to his 
hemorrhoidal disease, assigning it an evaluation of 30 
percent.  See RO rating decision dated in December 2005.  
However, the veteran asserts that his disorder meets the 
criteria for a disability rating of 60 percent.  See notice 
of disagreement (NOD) dated in October 2006.  

Under Diagnostic Code 7332, impairment of sphincter control, 
a 30 percent disability rating is warranted when there are 
occasional involuntary bowel movements that necessitate 
wearing of a pad.  A 60 percent disability rating is in order 
when there is extensive leakage and fairly frequent 
involuntary bowel movements.  A maximum 100 percent rating 
requires complete loss of sphincter control.  See 38 C.F.R. 
§ 4.114.

Upon analysis of the evidence of record, the Board finds that 
an initial disability rating in excess of 30 percent for 
impairment of sphincter control is not warranted.  38 C.F.R. 
§ 4.7.  The veteran claims to experience extensive fecal 
leakage; frequent involuntary bowel movements with bleeding, 
requiring the veteran to wear pads in his underwear and 
change them at least twice a day; and poor sphincter control 
and tone; however, none of the VA treatment records and VA 
examination reports reveal such symptoms.  In particular, VA 
examination reports dated in November 2005, September 2006, 
and January 2007 reveal no colostomy, no bleeding, little to 
no fecal leakage; good internal and external sphincter 
control, and no anemia or fissures.  Moreover, it is 
significant that the veteran's VA Form 9 statement dated in 
January 2007 regarding frequency and extent of leakage and 
involuntary bowel movements contradicts his description to a 
VA examiner earlier that month.  Specifically, in his January 
2007 VA Form 9, the veteran indicated extensive leakage and 
"daily" involuntary bowel movements, whereas his statement 
to the January 2007 VA examiner indicated leakage of twice a 
week and involuntary bowel movements "of only three or four 
times" each month.  His inconsistent statements undermine 
the probative value of his assertions regarding a higher 
rating.  The Board also notes that the January 2007 VA 
examiner found no leakage, no bleeding, and good sphincter 
control.  See VA examination report dated in January 2007.       

Accordingly, due to the lack of medical evidence to support 
an initial higher rating for the veteran's sphincter control 
impairment, the Board finds the preponderance of the evidence 
is against a disability rating in excess of 30 percent for 
impairment of sphincter control.  38 C.F.R. § 4.3.  

The Board adds that there has never been an occasion since 
the effective dates of his awards when the veteran's 
hemorrhoidal and sphincter control disabilities have exceeded 
the current ratings assigned by the RO.  Thus, there is no 
basis for further "staging" of these ratings.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to 
the Compensation and Pension Service to consider whether it 
is warranted.  An extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) may be assigned when there is evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular Rating Schedule.  See VAOPGCPREC 6-96.  In this case, 
the evidence does not reveal frequent hospitalization 
associated with the disabilities in question.  The veteran's 
primary treatment has been on an outpatient basis, not as an 
inpatient.  

Overall, the Board finds no evidence that the veteran's 
disabilities markedly interfere with his ability to work 
above and beyond that contemplated by his separate schedular 
ratings.  See, too, 38 C.F.R. § 4.1 (indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability).  The standard for extra-schedular 
consideration is in fact quite high.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 287 (2000); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995) and VAOPGCPREC 6-96.









ORDER

A compensable disability rating for hemorrhoids prior to June 
1, 2004 is denied.

A disability rating in excess of 10 percent for hemorrhoids 
since June 1, 2004 is denied.

An initial compensable disability rating in excess of 30 
percent for impairment of sphincter control is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


